Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.) rendered November 28, 1983, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant contends that he should be allowed to withdraw his plea of guilty. Having failed to either move to withdraw the plea prior to the imposition of sentence in the court of first instance or to move to vacate the judgment pursuant to CPL 440.10, the defendant has not preserved this issue for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, nothing in the record supports his allegation that *172he was denied an opportunity to present exculpatory material to the court or even that he requested such an opportunity.
We have examined defendant’s other contentions and find them to be without merit. Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.